          Case 1:19-cv-03147-NRB Document 59 Filed 07/02/20 Page 1 of 1




                                                                             Two Liberty Place
                                                                             50 S. 16th Street, Suite 3200
                                                                             Philadelphia, PA 19102-2555
Andrew J. Shapren                                                            T 215 665 8700
(215) 665-3853                                                               F 215 665 8760
Andrew.shapren@bipc.com                                                      www.bipc.com




                                      July 1, 2020
VIA ECF AND OVERNIGHT MAIL

The Honorable Naomi Reice Buchwald, U.S.D.J.
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

        Re: Jefferies LLC v. Jon A. Gegenheimer, CA No. 1:19-cv-03147

Dear Judge Buchwald:

       Pursuant to the Court’s Individual Practice Rule 2.H.2, Jefferies LLC submits this letter
motion for permission to file redacted documents.
         Pursuant to the Court’s June 17, 2020 Memorandum and Order in this matter, Jefferies is
simultaneously filing its Application for Fees, Costs, and Interest in this matter. See ECF 54 at
30. In support of this application, Jefferies is submitting contemporaneous records evidencing its
attorneys’ fees and costs, in the form of the invoices for the services of the law firms of Buchan-
an Ingersoll & Rooney PC and of Sullwold & Hughes. Jefferies respectfully requests permission
to file lightly redacted copies of these invoices, solely for the purpose of protecting privileged
communications and attorney work product. The proposed redacted documents are attached as
Exhibits C and D to the Declaration of Andrew J. Shapren in support of Jefferies’ Request for
Fees and Costs, and are being filed simultaneously with this letter motion as Exhibits A and B.
       Two courtesy hard copies of this letter motion and Jefferies’ Application for Fees, Costs,
and Interest, with all supporting documents, are enclosed.


                                                            Respectfully yours,
                                                            /s/Andrew J. Shapren
cc: David Jacobs (via ECF only)                             Andrew J. Shapren
